                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

 CAROL MCCONNELL                                                                         PLAINTIFF

 VS.                                              CIVIL ACTION NO.: 1:18-CV-00162-SA-DAS

 WEST POINT HOTEL GROUP, LLC                                                           DEFENDANT

                                      ORDER OF DISMISSAL

       Plaintiff, Carol McConnell, and Defendant, West Point Hotel Group, LLC, have agreed to and

announce to the Court a confidential settlement of this case, and the Court, being advised that the

parties have an informed understanding of their rights and a full appreciation of the consequences of

the confidential settlement, is desirous that this matter be finally closed on the docket.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is hereby DISMISSED

WITH PREJUDICE as to all parties, including all claims brought or that could have been brought by

any party, with the parties to bear their own costs. Pursuant to the agreement of the parties, the Court

will retain jurisdiction over this lawsuit for the purpose of enforcing the confidential settlement

agreement.

       SO ORDERED AND ADJUDGED this the 3rd day of June, 2019.

                                                    /s/ Sharion Aycock
                                                   UNITED STATES DISTRICT COURT JUDGE

Agreed to by:
                                               /s/ Bradley D. McAdory                    _________
                                               Bradley D. McAdory, Esq.
                                               Attorney for Plaintiff

                                               /s/ H. David Clark, III
                                               W. Thomas Siler, Jr., Esq.
                                               H. David Clark, III, Esq.
                                               Attorneys for Defendant
